DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (US 2020/0317985) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	With respect to claim 1, Fujita et al. discloses a diverting agent (PVA, abstract), comprising: powdery polyvinyl alcohol-based resins having an average particle diameter of 800 to 2000 pm (see abstract, [0019]).

With respect to claim 2, Fujita et al. discloses wherein, when 1 g of the polyvinyl alcohol-based resin is immersed in 100 g of water at 230C for an hour, the residual rate of the polyvinyl alcohol-based resin is 50 mass% or more (see abstract, [0016], Examples, and Tables 1-3).

With respect to claim 3, Fujita et al. discloses wherein, when 1 g of the polyvinyl alcohol-based resin is immersed in 100 g of water at 400C for seven days, the residual rate of the polyvinyl alcohol-based resin is 10 mass% or less (see [0082], Examples, and Tables 1-3).

With respect to claim 4, Fujita et al. discloses wherein the degree of saponification of the polyvinyl alcohol-based resin is 90 to 100 mol% (see [0019]).

With respect to claim 6, Fujita et al. discloses a method of filling a fracture in a well which is a method of temporarily filling the fracture generated in the well, comprising: allowing the diverting agent according to claim 1 to flow into the fracture with a flow of fluid in the well (see [0019-0020], and cl. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Fujita et al. in view of CN 107286916 (translated text-only version).
The applied Fujita et al. reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claim 5, the Fujita et al. reference fails to explicitly teach wherein the polyvinyl alcohol-based resin is a polyvinyl alcohol-based resin having a hydrophilic modifying group as claimed. 
CN’916 teaches a diverting agent including PVA based resin having a hydrophilic modifying group for the purpose of providing a fracture temporary plugging agent. 
See the Abstract:
Oil-gas field fracturing fluid, cementing agent, plugging agent, comprising PVA, degree of polymerization of the PVA is 1000~3000, and the alcoholysis degree is 80~99.5 (mol) %. spinning PVA in the PVA molecular COONa groups in an amount of 0.3~0.9 (mol) dl-NBP; and polymerization degree is 1000~2500, and the alcoholysis degree is 80~99.5 (mol) % of material, density of 1.10 to 1.35g/cm3, the length is 2 to 40mm of PVA fibre improved fracturing backflow speed, increases the strength and toughness of cementing material to make oil-gas field compression fracture temporary plugging agent has excellent fluid loss reducing effect, the temporary plugging part and forms a shielding layer to make it turn smoothly.
See the Description:
The water-based oil-gas field fracturing fluid comprising a thickening agent and cross-linking agent, but also the fracturing construction breaker, later adding thickener to increase the viscosity of the fracturing fluid, reduce the loss of fracturing fluid, suspending and carries supporting agent. The invention thickener is the PVA or PVA and composition of the PVA fibre, also can be added with natural plant gum and modified product thereof, such as guanidine, hydroxypropyl guar gum, carboxymethyl guar gum, carboxymethyl hydroxypropyl guar gum, sesbania gum and so on, also can be a cellulose derivative, such as carboxymethyl cellulose, hydroxyethyl cellulose, carboxymethyl hydroxyethyl cellulose, also can be a synthetic polymer, such as polyacrylamide, methylene base polyacrylamide, acrylamide and vinyl pyrrolidone copolymer, preferably guanidine (emphasis added).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/231236 (WO’236 cited by applicant).
  	With respect to claim 1, WO’236 discloses a diverting agent, comprising: powdery polyvinyl alcohol-based resins having an average particle diameter (p. 7, lines 15-30, p. 14, lines 13-30, Ex. 2). However, the reference fails to explicitly teach the particle diameter range of 800-2000 microns as claimed. The reference does however teach a wide range of mesh size values, which convert to diameter sizes within the claimed range, as well as a wide range of diameters of a second PVA diverter between 1-3400 microns. It would have been obvious for one of ordinary skill in the art to provide for a particle diameter range as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 	
With respect to claims 2-4, WO’236 teaches use of diverter materials that are the same as the materials of the instantly claimed invention.  WO’236 discloses a
diverter material containing PVA having a particle size of 16 mesh (opening size: approximately 1.18 mm) or less (“Kuraray Povaol 3-98”, a substance known to have a
degree of saponification of 98.0-99.0 mol% and a degree of polymerization of approximately 150-300), or the like. Further, teaches a plasticized PVA, which contains a plasticizer and Selvol 103 (a substance known to have a degree of saponification of 98
mol and a degree of polymerization of approximately 150-300) or Selvol 425 (a substance known to have a degree of saponification of 96 mol% and a degree of polymerization of approximately 1000-1500) and which has a size of approximately 4-6 US mesh (an opening size of approximately 4.75 mm to 3.35 mm), can be used as a diverter material. See p. 14, line 31- p. 15, line 2.

With respect to claim 5, WO’236 discloses a wherein the polyvinyl alcohol-based resin is a polyvinyl alcohol-based resin having a hydrophilic modifying group (p. 8, lines 6-7).

With respect to claim 6, WO’236 discloses a method of filling a fracture in a well which is a method of temporarily filling the fracture generated in the well, comprising: allowing the diverting agent according to claim 1 to flow into the fracture with a flow of fluid in the well. See discussion with respect to claim 1, as well as p. 1, lines 3-6, and p. 12, lines 13-20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/22/2022